 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.22
AMENDMENT #3 TO THE AMENDED AND RESTATED RESEARCH,
DEVELOPMENT AND MARKETING COLLABORATION AGREEMENT
between
ONYX PHARMACEUTICALS, INC.
and WARNER-LAMBERT COMPANY
This Amendment #3 to the Amended and Restated Research, Development and
Marketing Collaboration Agreement dated as of May 2, 1995 (“Third Amendment”) is
made and entered into on August 6, 2001 (the “Amendment Date”), by and between
Onyx Pharmaceuticals, Inc., a Delaware corporation having its principal place of
business at 3031 Research Drive, Richmond, California 94806 (“Onyx”), and the
Warner-Lambert Company, a Delaware corporation and a wholly-owned subsidiary of
Pfizer Inc, having a place of business at 2800 Plymouth Road, Ann Arbor, MI
48105 (“Warner”).
Recitals
     Whereas, Onyx and Warner entered into an Amended and Restated Research,
Development and Marketing Collaboration Agreement dated May 2, 1995
(“Agreement”); and
     Whereas, the parties subsequently amended the Agreement on December 15,
1997 and March 1, 2000; and
     Whereas, the parties wish to further amend some of the terms and conditions
under which they will proceed with the collaboration as a result of the
acquisition by Pfizer Inc. (“Pfizer”) of Warner;
     Now therefore, in consideration of the foregoing and other good and
valuable consideration, the parties hereby agree as follows:
1.   Except as expressly provided herein, defined terms will have the meanings
set forth in the Agreement.
2.   The definition of Field in Article 1 of the Agreement is deleted and
replaced in its entirety with the following:
     “Field shall mean research, drug discovery and development collaboration
aimed at [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



     The Collaboration will seek to identify agents that modulate biological
targets within the Field.
     The Field will consist of [ * ] cdk4, [ * ].
     For the avoidance of doubt intellectual property, including patents,
developed by Pfizer against targets in the Field prior to and subsequent to the
acquisition of Warner including, but not limited to, compounds, assays, cell
lines, reagents, clinical data, etc., shall be contributed to the Collaboration;
provided, however, that there will be no obligation to contribute intellectual
property regarding targets outside the Field.”
3.   The following definitions are deleted from the Agreement:
     “Generation 1 Collaboration Compounds” and “Generation 2 Collaboration
Compounds”
4.   Article 2.0 is amended. The following sentence is added to Section 2.1:
     “Warner will provide Onyx with a list of all Collaboration Compounds within
sixty (60) days after the end of the Term of the Research Collaboration and a
list of all Collaboration Compounds within sixty (60) days after the one
(1) year anniversary of the Term of the Research Collaboration. The Research
Management Committee may elect to meet to discuss these lists.”
5.   Section 9.3 (Generation 2 Collaboration Products) is deleted from the
Agreement.
6.   Section 2.4 is deleted from the Agreement and Article 6.0 (Licenses and
Royalties) is amended as follows:
     A.     New Sections 6.3 and 6.4 are added and inserted after Section 6.2:
     “6.3 (a) Grant of Research Licenses within the Field. Onyx and Warner each
grant to the other a nonexclusive, irrevocable, worldwide, royalty-free,
perpetual license, including the right to grant sub-licenses to Affiliates, to
make and use the other’s Confidential Information, Know-How and Patents for all
research purposes other than the sale or manufacture for sale of products or
processes;
     (b) Grant of Research Licenses outside the Field. Onyx and Warner each
grant to the other a nonexclusive, irrevocable, worldwide, royalty-free,
perpetual license, including the right to grant sub-licenses to Affiliates, to
make and use the other’s confidential information, know-how and patents covering
the target [ * ], developed during the Term of the Research Collaboration
pursuant to the Research Plan, for all research purposes other than the sale or
manufacture for sale of products or processes.”
     “6.4 Materials. Onyx and Warner shall, upon each other’s written request, [
* ] which are licensed under this Article 6.0.”
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



     B.    All other Sections within Article 6.0 will be renumbered to reflect
these insertions, i.e. “Royalties Payable by Warner” will become Section 6.5.
7.   New Section 6.14 is added and inserted after the renumbered Section
“Restrictions on Payment” as follows:
     “6.14 Acquisition and Assignment. In the event that either Onyx or Warner
is acquired or assigns the Agreement to a third party, such third party’s
confidential information, know-how and patents shall not be subject to the
licenses granted under this Agreement.”
8.  Article 3.0 is amended. A sentence is added to the end of Section 3.1 as
follows:
     “During the one year after the Term of the Research Collaboration the
Research Management Committee will provide each other with reports, quarterly
after the Effective Date of this Third Amendment. The Research Management
Committee may also agree to convene by teleconference or other media to discuss
the results disclosed in the reports.
9.     Section 3.2 is deleted from the Agreement as well as all additional
references to the Marketing Committee.
10.   Section 5.4 (Warner’s Re-engagement Option) is deleted from the Agreement.
11.   Article 7 (Co-Promotion of Collaboration Products) is deleted from the
Agreement.
12.   Article 10.0 is amended. A new Section 10.1 (c) is added as follows:
     “(c)   Notwithstanding the foregoing, Onyx will have the right to disclose
Confidential Information of Warner’s to third parties in connection with a
potential assignment of Onyx’s rights under the Agreement, in addition to a
potential equity investment, merger or acquisition or collaboration, provided,
however, that the third party will be required to sign a confidentiality
agreement with Onyx, prior to such disclosure and also provided that Warner
receives a copy of such agreement prior to disclosure.”
13.   Article 14.0 is amended. A sentence is added within Section 14.2
(Assignment) so that Section 12.2 reads in its entirety as follows:
“This Agreement shall not be assignable by either party without the prior
written consent of the other party, such consent not to be unreasonably
withheld. In no event will any assignment relieve the assigning party of its
obligations hereunder. This Agreement shall be binding upon and, subject to the
terms of the foregoing sentence, inure to the benefit of the parties’
successors, legal representatives and assigns.
     If either party wishes to assign this Agreement, they will so notify the
other party in writing. The party receiving the notice of intention to assign
will have 30 days in which to object to such assignment by the assigning party.
Notwithstanding the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



foregoing, Warner may assign this Agreement to any of its wholly-owned
subsidiaries or any entity succeeding to a majority of its Parke-Davis business,
and either party may assign this Agreement to its successor in connection with
any merger, consolidation or sale of all or substantially all of its assets.”
14.   Section 14.7 is amended as follows regarding notices to Warner:
        “...To Warner:

        If to Warner to:

        George M. Milne, Jr., Ph.D.
        President, Strategic & Operations Management,
        Pfizer Inc,
        50 Pequot Avenue
        New London, CT 06320

        With copy to:

        Joshua A. Kalkstein
        Assistant General Counsel, PGRD
        Pfizer Inc,
        50 Pequot Avenue
        New London, CT 06320
15.   A new Section 14.17 is added as follows:
       “Diligence. Warner shall use reasonably diligent efforts to exploit
Collaboration Compounds, Collaboration Lead Compounds and Collaboration
Products, commercially employing similar efforts applied to other products
similarly situated.”
        Except as specifically stated in this Third Amendment all terms and
conditions of the amended Agreement remain in full force and effect.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the parties has caused its duly authorized
representative to execute and deliver this Third Amendment as of the date set
forth above.

     
Warner Lambert Company
  Onyx Pharmaceuticals, Inc.
 
   
By _/s/ Peter B. Corr                              
  By /s/ Hollings C. Renton          
                    (Signature)
                      (Signature)
Peter B. Corr, Ph.D.
  Hollings C. Renton
Sr. Vice President, Pfizer Inc.
  Chairman and Chief Executive Officer
Executive Vice President, Pfizer Global R&D
   
And President, Worldwide Development
                                                              
Name and Title
  Name and Title

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 